COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-09-147-CR
                                 NO. 2-09-148-CR


VICTOR JONES                                                              APPELLANT

                                            V.

THE STATE OF TEXAS                                                             STATE

                                        ------------

            FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

                                  I. INTRODUCTION

      Appellant Victor Jones appeals from the trial court’s order revoking his

deferred adjudication community supervision and adjudicating him guilty of

aggravated assault. In two issues, Jones argues that the evidence is legally and

factually insufficient to sustain his conviction.      It is not clear whether Jones is

challenging the sufficiency of the evidence to support his underlying aggravated


      1
           See Tex. R. App. P. 47.4.
assault conviction or to support his the revocation of his community supervision, and

in the interest of justice, we will construe his issues as raising both contentions. W e

will affirm.

                            II. P ROCEDURAL B ACKGROUND

       Jones pleaded guilty to aggravated assault pursuant to a plea agreement. On

January 11, 2008, the trial court placed him on ten years’ deferred adjudication

community supervision and imposed a $500 fine. The State filed a motion to

proceed with an adjudication of guilt on October 21, 2008, and filed an amended

motion on January 12, 2009, both alleging that Jones had violated multiple

conditions of his community supervision. At the adjudication hearing, Jones initially

pleaded “Not True” to the alleged violations of his community supervision conditions,

and the State called several witnesses to testify regarding those allegations. The

hearing continued on a later date, at which time Jones withdrew his plea and entered

a plea of “True.” Jones testified and attempted to explain some of his violations.

The trial court found the allegations true, adjudicated Jones guilty, sentenced him

to thirteen years’ confinement, and imposed a $500 fine.

                  III. N O J URISDICTION O VER ISSUES C HALLENGING
                                U NDERLYING C ONVICTION

       W hen, as here, a defendant is placed on deferred adjudication community

supervision, the trial court’s determination to proceed with an adjudication of guilt on

the original charge is reviewable under the same standard applied to a trial court’s



                                           2
decision to revoke community supervision. Tex. Code Crim. Proc. Ann. art. 42.12,

§ 5(b) (Vernon 2009). In other words, a defendant placed on deferred adjudication

community supervision may raise issues relating to the original plea proceeding,

such as evidentiary sufficiency, only in appeals taken when deferred adjudication

community supervision is first imposed. See Manuel v. State, 994 S.W .2d 658, 661

(Tex. Crim. App. 1999) (setting forth standard applied to trial court’s decision to

revoke community supervision); Pizana v. State, No. 04-08-00535-CR, 2009 W L

700661, at *1–2 (Tex. App.—San Antonio Mar. 18, 2009, no pet.) (applying Manuel

in appeal of trial court’s judgment adjudicating defendant’s guilt).

        In this case, Jones’s appeal was filed well over thirty days after the original

plea proceeding; therefore, to the extent that he complains of his underlying

conviction, his appeal is not timely. See Tex. R. App. P. 26.2(a) (providing notice of

appeal must be filed within thirty days of sentencing or ninety days if motion for new

trial filed). 2   W e lack jurisdiction over Jones’s two issues to the extent that he




        2
        The void judgment rule is an exception to the general rule that complaints
about the original plea proceeding must be raised on appeal when deferred
adjudication is first imposed. See Nix v. State, 65 S.W .3d 664, 667–68 (Tex. Crim.
App. 2001) (noting that exception applies in very rare situations). For the exception
to apply, the record must reflect a complete lack of evidence to support the
conviction, not merely insufficient evidence. Id. at 668 n.14. The void judgment
exception does not apply to Jones’s appeal because he does not contend—and the
record does not reflect—that no evidence supports his conviction. See id.; Pizana,
2009 W L 700661, at *2 (holding that void judgment exception did not apply because
defendant’s guilty plea to underlying charge was some evidence to support her
conviction).

                                            3
attempts to challenge the sufficiency of the evidence regarding his underlying

conviction.

              IV. S UFFICIENCY OF E VIDENCE AT ADJUDICATION H EARING

      W e apply an abuse of discretion standard to a trial court’s judgment revoking

community supervision imposed under an order of deferred adjudication. Rickels v.

State, 202 S.W .3d 759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665 S.W .2d

492, 493 (Tex. Crim. App. 1984). The State must prove by a preponderance of the

evidence that a condition of community supervision was violated. Rickels, 202

S.W .3d at 763 (citing Cardona, 665 S.W .2d at 493). A plea of true to even one of

the State’s allegations is sufficient to support a revocation of deferred adjudication

community supervision. See Watts v. State, 645 S.W .2d 461, 463 (Tex. Crim. App.

1983).

      Here, Jones’s pleas of true support the trial court’s decision to adjudicate.

See id. Additionally, his own testimony admitting to violations of his community

supervision conditions supports the trial court’s decision. Consequently, the trial

court did not abuse its discretion by revoking Jones’s community supervision. See

Rickels, 202 S.W .3d at 763. To the extent that Jones challenges the sufficiency of

the evidence at the adjudication proceeding, we overrule Jones’s two issues.

                                  V. C ONCLUSION

      Having determined that we lack jurisdiction to consider Jones’s two issues to

the extent that he attempts to challenge the sufficiency of the evidence regarding the

                                          4
original plea proceeding, we dismiss those parts of his two issues for want of

jurisdiction. Having overruled Jones’s two issues to the extent that he challenges

the sufficiency of the evidence regarding the adjudication proceeding, we affirm the

trial court’s judgment.



                                                   PER CURIAM


PANEL: W ALKER, LIVINGSTON, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 11, 2010




                                         5